On Motion to Dismiss.
SOMMERVILLE, J.
The motion is based on the ground that no sentence has been imposed by the district court upon defendant.
The minute entry of Friday, December 10, 1915, is in part as follows:
“The ease was then taken up, and, after introduction of evidence, was submitted; and the court rendered a verdict of guilty as charged. Whereupon the defendant, by counsel, moved for an appeal herein, returnable before the Supreme Court of this state, according to law. Whereupon it was ordered that said defendant be granted said appeal, returnable before the Supreme Court on Monday, December 27, 1915.”
A verdict of guilty appears to have been found in the case; but, as suggested by the Attorney General, a sentence had not been imposed when an appeal was moved for and granted. The motion and order for appeal were prematurely made.
Appeal dismissed.